- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2010 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo  SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . SUMMARY OF THE MEETING OF THE 164 th MEETING OF THE BOARD OF DIRECTORS CPFL Energia S.A. informs its shareholders and the market in general, that at the 164 th Meeting of the Board of Directors held on December 15, 2010 the following matters were resolved: I. Approval: CPFL Energias Corporate Events Calendar; II. Approval: Acknowledgement of CPFL Energias Fiscal Credits - CVM Instruction 371/2002; III. Approval and Vote Recommendation: Accounting criteria applicable to the Financial Statements of CPFL Energia and controlled companies as from 2010 fiscal year for compliance of the international accounting standard International Financial Reporting Standards (IFRS); IV. Vote Recommendation: Contracting of Reading and Delivering of Bills Services by controlled companies CPFL Paulista, CPFL Piratininga, CPFL Santa Cruz, CPFL Jaguari, CPFL Mococa, CPFL Leste Paulista and CPFL Sul Paulista; V. Other matters unrelated to CVM Instruction 358/2002, as amended. São Paulo, December 15, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 15, 2010 CPFL ENERGIA S.A. By: /
